internal_revenue_service number release date index number ------------- ------------------------------------------------------ ------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-102144-12 date date legend taxpayer ------------- x y date date date date date ---------------------- --------- ---- -------------------------- -------------------------- -------------------------- -------------------------- ---------------------- dear -------------- this is in response to your letter dated date requesting a ruling granting taxpayer permission to revoke elections made under sec_1_954-2 and former sec_1_954-2t g with respect to all of its controlled_foreign_corporations cfcs the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination the information submitted in the request is substantially as set forth below plr-102144-12 facts taxpayer is a large_corporation headquartered in the united_states taxpayer employs approximately x people in y countries around the world taxpayer’s initial election to treat all foreign_currency gains or losses as foreign_personal_holding_company_income fphci was made on its tax_return for the year ended date at that time the election was made pursuant to former sec_1_954-2t g the election was made on behalf of all of taxpayer’s cfcs because the temporary regulations contained a conformity rule making the election effective for all related_persons as defined in sec_954 and the regulations thereunder final regulations adopted in removed this conformity rule and allowed an election under sec_1_954-2 to be made on a cfc-by-cfc basis with the exception of the taxable years ending date and date taxpayer made annual elections under sec_1_954-2 on behalf of all new cfcs up through and including its tax_return for the year ending date for the taxable_year ending date taxpayer made the election under sec_1_954-2 for all newly formed cfcs but failed to make the election for newly acquired cfcs for the taxable_year ending date taxpayer did not make the election under sec_1_954-2 for newly formed or acquired cfcs despite having omitted certain cfcs from the election for the taxable_year ending date and failing to make the election for newly formed and acquired cfcs for the taxable_year ending date taxpayer treated all of its cfcs as if the election had been made for each subsequent year taxpayer has consistently treated all of its cfcs as subject_to the election at the time of taxpayer’s initial election taxpayer did not have financial_accounting systems conducive to performing the tracing necessary to appropriately track transactions generating foreign_currency_gain_or_loss for purposes of the business needs exception under sec_954 as a result of the election net foreign_currency losses of taxpayer’s cfcs are taken into account to determine each cfc’s fphci but net foreign_currency gains are not eligible for the business needs exception under sec_954 and sec_1_954-2 and thus constitute fphci because a significant change_of circumstances has occurred since its initial election taxpayer now wants to revoke the election taxpayer implemented a financial_accounting system on a global basis and included a general ledger with a common chart of accounts the chart of accounts includes specific accounts that capture foreign_currency_gain_or_loss related to transactions entered into in the normal course of each cfc’s trade_or_business taxpayer has now progressed its systems capabilities to the point that it is able to efficiently track foreign_currency_transactions for purposes of the business needs exception taxpayer believes that its enhanced ability to identify plr-102144-12 sec_988 transactions that are directly related to the business needs of its cfcs will allow the exclusion of such transactions from the calculation of fphci rulings requested taxpayer requests consent to revoke its prior year elections under sec_1 g and former sec_1_954-2t g that it made with respect to its cfcs effective for the taxable_year beginning date law sec_951 of the code requires a united_states_shareholder of a cfc to include in gross_income its pro_rata share of the cfc's subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include among other things foreign_base_company_income code sec_954 defines foreign_base_company_income to include fphci sec_954 provides that fphci includes the excess of foreign_currency gains over foreign_currency losses as defined in sec_988 attributable to any sec_988 transactions unless the transaction is directly related to the business needs of the cfc sec_988 provides generally that any foreign_currency_gain_or_loss attributable to a sec_988 transaction shall be computed separately and treated as ordinary_income or loss sec_988 defines foreign_currency_gain as any gain from a sec_988 transaction to the extent such gain does not exceed gain realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_988 defines foreign_currency_loss as any loss from a sec_988 transaction to the extent such loss does not exceed the loss realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_1_954-1 provides generally that a net_loss in any category of fphci may not reduce income in any other category of fphci sec_1_954-2 provides that foreign_currency_gain_or_loss directly related to the business needs of the cfc is excluded from fphci generally foreign_currency_gain_or_loss is directly related to the business needs of a cfc if it falls within one of three categories of foreign_currency_transactions certain transactions or property related to the business activities of the cfc certain gains and losses from bona_fide plr-102144-12 hedging_transactions or transactions in dealer_property foreign_currency gains or losses that fall within the general definition of fphci under sec_954 will be excluded from fphci if the business needs exception is met sec_1_954-2 provides that the controlling united_states_shareholders of a cfc can elect to include in the cfc’s computation of fphci the excess of foreign_currency gains over losses or the excess of foreign_currency losses over gains attributable to any sec_988 transaction except gains or losses treated as capital_gain or loss under sec_988 thus the general_rule of sec_1 c ii that net foreign_currency losses may not reduce income in any other category of fphci would not apply if this election has been made because the regulations specifically provide that the excess of foreign_currency losses over foreign_currency gains may reduce other categories of fphci sec_1_954-2 provides that an election under sec_1 g i is effective for the taxable_year of the cfc for which it is made and all subsequent taxable years of such cfc unless revoked by or with the consent of the commissioner former sec_1_954-2t g i and ii effective for taxable years beginning after date until final regulations were issued in provided an election to include in the computation of fphci all of a cfc’s foreign_currency gains or losses attributable to sec_988 transactions except for certain foreign_currency_gain_or_loss of a qualified_business_unit the election was effective for all related_persons as defined in sec_954 and the regulations thereunder analysis as a united_states_shareholder taxpayer must include in gross_income its pro_rata share of each of its cfcs’ subpart_f_income for the taxable_year including fphci because taxpayer made elections on behalf of its cfcs under sec_1 g and former sec_1_954-2t g its cfcs are subject_to the terms of that election for purposes of calculating their fphci therefore in the absence of consent being granted to revoke the elections made by taxpayer each cfc must include its net foreign_currency gains as fphci without application of any of the exclusions from fphci that might otherwise apply ruling based upon the facts submitted permission is granted for taxpayer to revoke its elections under sec_1_954-2 and former sec_1_954-2t g effective for the taxable_year beginning date additionally taxpayer is prohibited from making a new election under sec_1_954-2 until the sixth taxable_year following the taxable_year for which the revocation is first effective plr-102144-12 no opinion is expressed about whether the business needs exception is satisfied in this case this private_letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant sincerely jeffery g mitchell chief branch office of the associate chief_counsel international
